Citation Nr: 0033901	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 768A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE


Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability pension 
benefits, originally calculated in the amount of $6,492.00.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 determination of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania (RO).


FINDINGS OF FACT

1.  The RO sent the veteran notice of an overpayment of VA 
disability pension benefits and of his right to request a 
waiver of overpayment within 180 days of notification in June 
1997.

2.  The veteran filed a request for waiver of recovery of the 
overpayment in March 1999.


CONCLUSION OF LAW

A request for a waiver of recovery of an overpayment of VA 
disability pension benefits, originally calculated in the 
amount of $6,492.00, was not timely filed.  38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. § 1.963(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to a waiver of recovery of an overpayment of VA disability 
pension benefits, originally calculated in the amount of 
$6,492.00.  The veteran received VA disability pension 
benefits in the amount of $687.00 monthly from January 1, 
1996 to December 31, 1996.  
Effective January 1, 1997, the RO adjusted the amount of such 
benefits payable to the veteran to $267.00 monthly based on 
income information received from the Social Security 
Administration. 

In June 1997, the RO notified the veteran by letter that the 
amount of his benefits had been adjusted.  The RO also 
informed the veteran that he would be receiving another 
letter advising him of the overpayment created as a result of 
the adjustment. According to the VA Debt Management Center, 
the RO sent this letter, which indicated that the overpayment 
totaled $6,492.00 and advised the veteran of his right to 
request a waiver of the overpayment within 180 days of the 
notification, shortly thereafter, also in June 1997.  The 
veteran does not dispute the date of receipt of the 
notification of the overpayment or that the notification 
informed him of his appellate rights with regard to that 
overpayment.  Rather, he claims that there were mitigating 
circumstances that necessitated the untimely filing of his 
waiver request. 

The RO received the veteran's initial request for such a 
waiver in March 1999, approximately two years after the RO 
sent the veteran the notice of overpayment. The RO forwarded 
the veteran's request to the Committee, which denied a waiver 
of recovery of the overpayment in April 1999 based on 
information received from the Debt Management Center.  The 
appeal in this case ensues from this decision.

Statutory and regulatory provisions provide that an 
application for waiver of recovery of an overpayment of any 
benefit submitted on or after April 1, 1983 will be 
considered only if received within 180 days following the 
date of VA's notice of the indebtedness and of the right to 
request a waiver.  The 180-day period may be extended if the 
individual requesting the waiver demonstrates that, as a 
result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester substantiates that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson of 
the Committee shall direct that the 180-day period be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. 
§ 1.963(b)(2) (2000).

In this case, the June1997 letter notifying the veteran of 
the overpayment at issue and of his appellate rights with 
regard to that overpayment is not of record. However, because 
the veteran does not dispute its receipt date or content, the 
absence of a copy of the letter does not affect the outcome 
of this case.  In any event, the law requires only that the 
VA mail a notice and then presumes the regularity of the 
administrative process in the absence of clear error to the 
contrary.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 
(1992).

As the record stands, it is clear that the veteran did not 
submit an application for waiver of recovery of the $6,492.00 
overpayment within 180 days following the date of VA's notice 
of the indebtedness and of the right to request a waiver of 
recovery of that overpayment.  Although the veteran claims 
that circumstances beyond his control, i.e., heart surgery 
and a stroke, hindered him from doing so, he has not 
indicated that these circumstances delayed his receipt of the 
notice of indebtedness.  Even assuming statutory and 
regulatory provisions allowed the veteran to file a waiver 
request beyond the 180-day period in a case in which the 
receipt of notification was not delayed, his claim would 
still fail.  In written statements, the veteran has admitted 
that the heart surgery occurred in 1995, prior to his receipt 
of the notification of the overpayment, and that the stroke 
occurred in November 1998, more than 180 days after he 
received the notification.  There is no indication that 
circumstances arose from June 1997 to January 1998 that 
hindered his ability to file a timely request for a waiver of 
the overpayment at issue.  

In light of the aforementioned facts, the Board concludes 
that the veteran did not timely file a waiver of recovery of 
an overpayment of VA disability pension benefits, originally 
calculated in the amount of $6,492.00.   His claim of 
entitlement to a waiver of recovery of that overpayment must 
therefore be denied.



ORDER

Not having filed a timely request for a waiver of recovery of 
an overpayment of VA disability pension benefits, originally 
calculated in the amount of $6,492.00, the appeal is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

